Title: To James Madison from Isaac Cox Barnet, 10 September 1802
From: Barnet, Isaac Cox
To: Madison, James


					
						Sir
						Bordeaux September 10th. 1802.
					
					I was honoured on the 5th. instant, with your letter of the 22d. June accompanying my 

Commission of Commercial Agent for Antwerp, and several inclosures.  Their duplicates have reached 

me since.
					I am preparing to leave this and expect to be at my post by the beginning of October.
					Your Instructions, Sir, and our Laws shall be my only guide in the fulfillment of the important 

and honourable trust again confided to me.  The post assigned me equals my highest wishes, and no 

efforts shall be wanting in me to merit the confidence and patronage of our Government under its 

present enlightened Administration.
					I shall sign and forward the Bonds required, to my uncle Doctr. O. Barnet of New-Jersey and 

beg him to transmit them to you duly signed by my Sureties who I presume ought to be resident 

Americans.
					After so long a period of great anxiety, passed in inactivity, with a large family to Support, the 

receipt of your pacquet, Sir, excited my highest sensibility, and persuaded that your kind suffrage has 

emminently contributed towards restoring me to Presidential favour, and under the hope that I may find 

in you a friend and protector, I beg you will accept my grateful acknowledgements and the assurance of 

my respect & attachment.
					
						I. Cox Barnet
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
